Electronically Filed
                                                        Supreme Court
                                                        15404
                                                        29-APR-2021
                                                        08:19 AM
                                                        Dkt. 48 ORD


                               NO. 15404

              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


              OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                  vs.

                     KATHY J. GUMPEL, Respondent.


                          ORIGINAL PROCEEDING
              (ODC 89-174-2698, 89-225-2749, 90-054-2872)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the April 22, 2021 motion, filed

 by Bradley Tamm as Trustee Administrator at the Office of

 Disciplinary Counsel (ODC), pursuant to both Rule 2.20 of the

 Rules of the Supreme Court of the State of Hawaiʻi (RSCH) (1991)

 and RSCH Rule 2.20 (2021), to cull the unclaimed client files

 remaining from the practice of incapacitated attorney Kathy J.

 Gumpel for all legally operative original documents or other

 documents of value, and to thereafter destroy the remainder of

 the files, and upon a review of the record in this matter, which

 is more than 30 years old, we conclude the motion is justified.

 Therefore,
          IT IS HEREBY ORDERED that the motion is granted.

Trustee Administrator Tamm shall cull any files in ODC’s

possession related to attorney Gumpel’s former practice and shall

scan and upload into the electronic record of this case those

documents identified as legally operative, original documents or

other documents of value, or seek further instructions from this

court should such electronic preservation prove impractical.

Tamm thereafter may, at his discretion, proceed with the secure

destruction of the remaining client documents in this

trusteeship.

          DATED: Honolulu, Hawaiʻi, April 29, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2